THE THIRTEENTH COURT OF APPEALS

                                        13-21-00141-CV


                                       Norma Alicia Solis
                                              v.
                                       Juan Jose Conde


                                     On Appeal from the
                        93rd District Court of Hidalgo County, Texas
                            Trial Court Cause No. C-0313-21-B


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

July 1, 2021